Citation Nr: 0721908	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1969 to June 
1977.  

By rating action in September 1993, the RO, in part, denied 
service connection for a low back disability.  The veteran 
was notified of this decision and did not appeal.  By rating 
action in June 1997, the RO, in part, denied the veteran's 
request to reopen the claim of service connection for a low 
back disability.  The veteran and his representative were 
notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the RO which, 
in part, found that new and material evidence had not been 
submitted to reopen the claim of service connection for a low 
back disability.  In March 2006, a hearing was held at the RO 
before the undersigned member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

Initially, the Board notes that in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court"), addressed the 
question of whether VA adequately fulfilled the duty to 
notify under 38 U.S.C. § 5103(a) with respect to the 
appellant's claims to reopen.  In order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence - 
evidence that is both new and material.  The terms "new" 
and "material" have specific, technical meanings that are 
not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, VCAA notice 
requires that VA inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim.  

The failure to provide notice of what constitutes material 
evidence would generally be the type of error that has the 
natural effect of producing prejudice because it would 
constitute a failure to provide a claimant notice of a key 
element of what it takes to substantiate a claim to reopen.  
The question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  VA must consider the bases for 
the prior denial and notify the claimant of the type of 
evidence that would be necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

At the personal hearing in March 2006, the veteran testified 
that he was treated by several private doctors in Germany up 
until 1989, but that those records are not available.  He 
said that he had no back problems when he returned to the 
United States in 1989, but started having problems again in 
the early 1990's, and was first treated by doctors associated 
with his employer (Allied Systems Ltd.) in 1995.  Although he 
testified that he did not injure his back since service, the 
evidence of record showed treatment for a Worker's 
Compensation injury in January 2000, and that he subsequently 
underwent disc surgery in June 2000.  The veteran also 
testified that he was treated for back problems by VA since 
2000 or 2002.  However, the evidentiary record as currently 
constituted does not include any VA treatment records prior 
to April 2003; no employment medical records, and no records 
pertaining to his 2000 Worker's Compensation claim.  

Also, the Board notes that at the time of active duty 
enlistment in October 1969, the veteran reported that he had 
a work related back injury in November 1968.  He said that he 
was out of work for five months and indicated that a Worker's 
Compensation claim had been filed.  As the appeal must be 
remanded on other grounds, an attempt should be made to 
obtain all of the medical records discussed above.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
as to the information or evidence needed 
to reopen his claim of service connection 
for a low back disability, (See Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to 
establish a disability rating and 
effective date for the service connection 
claim per Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In compliance 
with the directives of Kent, the VCAA 
notice should include specific notice of 
why the prior finally-decided claim was 
previously denied and what constitutes 
material evidence for the purpose of 
reopening the claim.  

2.  The AMC should take appropriate steps 
to obtain from the veteran the names and 
addresses of all medical care providers 
who treated him for any back problems 
since 1995.  Based on his response, the 
AMC should attempt to obtain copies of 
all such records from the identified 
sources, including all medical records 
from VAMC Van Dorn since 2000, and 
associate them with the claims folder.  
Of particular interest are all health 
records from his former employer, Allied 
Systems, Ltd, and any records or 
information pertaining to his Worker's 
Compensation claims in November 1968, and 
January 2000.  The employer (Allied 
Systems, Ltd.) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  All attempts to procure 
records should be documented in the file.  
If any records identified by the veteran 
cannot be obtained, he should be so 
informed and it should be documented in 
the claims folder.  

3.  After the requested development has 
been completed, the RO should review and 
adjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

